DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Applicant’s Remarks and Amendments, filed 12/28/2020, are acknowledged and have been considered. 
	Regarding the claim objections, amendments to the preambles of claims 9-11, as well as cancelation of claim 8, are acknowledged. Accordingly, the objections to claims 8-11 are withdrawn. 
	Regarding the rejections under 35 U.S.C. 112(b), amendments to claims 1, 3, 9-11, and 13 are acknowledged. Accordingly, rejections of these claims under 35 U.S.C. 112(b) are withdrawn. 

Status of Claims
	Claims 1-16 were pending in the application. Of these claims, claims 1-7, 9-11, 13, and 16 are presently amended; claims 8, 12, and 14-15 are canceled. 
	Claims 17-20 are newly added. 
	Claims 1-7, 9-11, 13, and 16-20 are under examination. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-7, 9, 13, and 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fujimura (US 2015/0173590 A1, hereinafter "Fujimura").
Due to the newly added claims, as well as the changes in dependency in the original dependent claims, the order of the claims being addressed in the following 35 U.S.C. 102 rejection may not be in the exact order that they were originally listed. However, each claim is individually addressed nonetheless. 
Examiner has annotated certain figures from the prior art, and will include those annotated figures with the detailed rejection. 
	
	Regarding claim 1, Fujimura discloses: 
An ultrasound endoscope ("ultrasound endoscope" Fujimura: Abstract) comprising:
an ultrasound transducer ("ultrasound transducer portion 11" Fujimura: [0039], Fig. 2)
provided at a distal end of an insertion portion ("distal end portion 5 of the insertion portion 2" Fujimura: [0039], Fig. 2) configured to be inserted into a subject,
the ultrasound transducer being configured to radially transmit ("ultrasound transducer portion 11 is an ultrasound probe portion of an electronic radial type" Fujimura: [0039], Fig. 2) ultrasound into the 
a balloon groove provided on a distal end side of the ultrasound transducer ("balloon groove 12b is provided on a distal end side of the ultrasound transducer portion 11" Fujimura: [0040], Fig. 2), the balloon groove being configured to fit a balloon band,
the balloon band being provided at an end portion of a balloon ("two elastic ring portions 21 a and 21 b enter the two balloon grooves 12 a and 12 b of the distal end portion 5 when the balloon 21 is attached to the distal end portion 5" Fujimura: [0044], Fig. 4) covering an outer surface of the ultrasound transducer ([Fig. 4 further shows that the balloon main body portion 21c is covering an outer surface of the ultrasound transducer.]); and
a distal wall ("distal end face 5 a of the distal end portion 5" Fujimura: [0040]) forming a distal end side of the balloon groove ([The distal end face 5a represents the distal wall of the present application, as it forms a distal end side of balloon groove 12b, as depicted in Fig. 4.]),
the distal wall having a notch ([The 'notch' of the distal wall can be shown in both Figs. 2 and 10 of Fujimura, and is the protrusion between the distal end face 5a and the balloon groove 12b.])
configured to visually recognize the balloon band fitted into the balloon groove when the distal end of the insertion portion is viewed from a distal end side of the insertion portion ([Upon viewing Fujimura's Fig. 10, it is clear that this limitation is met. When the distal end of the insertion portion is viewed from a distal end side of the insertion portion (in Fig. 10, looking from top to bottom), a user would be able to visually recognize the elastic ring portion 22b (representing the balloon band) fitted into the balloon groove 12b (representing the balloon groove).]),
wherein the notch is partially provided on an outer circumference of the distal wall in a radial direction relative to an insertion axis extending through a center of a cross-section of the insertion portion ([Figs. 
the notch has a surface having a first radial distance from the insertion axis to the surface ([The notch is of the distal wall is the protrusion between the distal end face 5a and the balloon groove 12b. The first radial distance is shown as 'D1' in Fujimura's annotated Fig. 10, as it is shown to be the distance from the insertion axis (vertical line from the top of the page to the bottom) to the outer surface of the notch.]), the first radial distance being equal to or larger than a second radial distance and smaller than a third radial distance ([As depicted in annotated Fig. 10, the first radial distance (D1) is equal to or larger than the second radial distance (D2), and smaller than the third radial distance (D3).]),
the second radial distance being from the insertion axis to a contact portion that forms a bottom surface of the balloon groove ([The second radial distance is shown as 'D2' in Fujimura's annotated Fig. 10, as it is shown to be the distance from the insertion axis (vertical line from the top of the page to the bottom) to a contact portion that forms a bottom surface of the balloon groove.]); and
the third radial distance being a sum of the second radial distance and a thickness of the balloon band ([The third radial distance is shown as 'D3' in Fujimura's annotated Fig. 10, as it is shown to be the sum of the second radial distance and a thickness of the elastic ring portion 22b (representing the balloon band).]).


    PNG
    media_image1.png
    543
    803
    media_image1.png
    Greyscale

This annotated version of Fujimura’s Fig. 10 directly above is included primarily regarding the rejection of claim 1, but may also be relevant to additional claims. 

	Regarding claim 9, Fujimura discloses: 
The ultrasound endoscope according to claim 1, as described above, 
wherein the notch is concave relative to the insertion axis ([Fig. 2 shows that the notch (protrusion between the distal end face 5a and the balloon groove 12b) is concave relative to the insertion axis.]).

	Regarding claim 17, Fujimura discloses: 
The ultrasound endoscope according to claim 1, as described above, 
wherein the balloon groove includes a proximal wall forming a proximal end side of the balloon groove ([As shown in Fig. 10, the balloon groove 12b includes a proximal wall forming a proximal end side of the balloon groove. This proximal wall is shown in Fig. 10 as the bottom surface of balloon groove 12b.]),


	Regarding claim 18, Fujimura discloses: 
The ultrasound endoscope according to claim 1,
wherein an outer circumference of the distal wall has a suborbicular, oval, or circular shape ("distal end face 5a has a circular shape" Fujimura: [0042]), and
the surface forms a D-shape or a V-shape convexity in the outer circumference of the first wall ([Fig. 9 shows that there is a convexity in the outer circumference of the first wall, directly above balloon groove 12b.]).

	Regarding claim 2, Fujimura discloses: 
The ultrasound endoscope according to claim 17, as described above, 
wherein the fourth radial distance is equal to or larger than the first radial distance (Fig. 10 shows that the fourth radial distance (D4) is equal to or larger than the first radial distance (D1).).
	
	Regarding claim 3, Fujimura discloses: 
The ultrasound endoscope according to claim 17, as described above, wherein:
the balloon groove comprises a first balloon groove ("balloon groove 12b is provided on a distal end side of the ultrasound transducer portion 11" Fujimura: [0040], Fig. 2);
the balloon band comprises a first balloon band ("two elastic ring portions 21 a and 21 b enter the two balloon grooves 12 a and 12 b of the distal end portion 5 when the balloon 21 is attached to the distal end portion 5" Fujimura: [0044], Fig. 4);

the contact portion comprising a first contact portion ("balloon grooves 12 a and 12 b are balloon holding portions for holding a balloon attached to the distal end portion 5 and are recessed grooves formed in a circumferential direction of a columnar distal end portion" Fujimura: [0041]);
the distal wall comprising a first distal wall ("distal end face 5 a of the distal end portion 5" Fujimura: [0040]);
the proximal wall comprising a first proximal wall ([As shown in Fig. 10, the balloon groove 12b includes a proximal wall forming a proximal end side of the balloon groove. This proximal wall is shown in Fig. 10 as the bottom surface of balloon groove 12b.]); and
the surface comprising a first surface ([Fig. 9 of Fujimura shows the outer surface of the distal end face 5a.]);
the ultrasound endoscope ("ultrasound endoscope" Fujimura: Abstract) further comprising:
a second balloon groove provided on a proximal end side of the ultrasound transducer ("balloon groove 12 a is provided on a proximal end side of the ultrasound transducer portion 11" Fujimura: [0040], Fig. 4),
the second balloon groove being configured to fit a second balloon band at a proximal end portion of the balloon ("two elastic ring portions 21 a and 21 b enter the two balloon grooves 12 a and 12 b of the distal end portion 5 when the balloon 21 is attached to the distal end portion 5" Fujimura: [0044], Fig. 4);
a second contact portion forming a bottom surface of the second balloon groove in contact with the second balloon band ("balloon grooves 12 a and 12 b are balloon holding portions for holding a balloon 
a second distal wall forming a distal end side of the second balloon groove ([The second distal wall formed on the distal end side of the second balloon groove is shown highlighted in red.]),
the second distal wall including a second notch provided with a second surface ([The second notch, and corresponding second surface, are shown in Fig. 10 as the protrusion at the tip of the line showing the 'D5' radial distance.]),
the second notch being partially provided on the outer circumference of the second distal wall relative to the insertion axis of the insertion portion ([The second notch is provided on the outer circumference of the second distal wall, which is highlighted in red.]);
the second notch has a second surface having a fifth radial distance from the insertion axis to the second surface ([Depicted as D5 in the annotated Fig. 10.]),
the fifth radial distance being equal to or larger than a sixth radial distance and smaller than a seventh radial distance ([D5 is shown to be larger than D6 and smaller than D7.]);
wherein the sixth radial distance being from the insertion axis to the second contact portion ([D6 represents the sixth radial distance.])
and the seventh radial distance being equal to a sum of the sixth radial distance and a thickness of the second balloon band ([D7 represents the seventh radial distance.]), and
a second proximal wall forming a proximal end side of the second balloon groove ([The second proximal wall, forming a proximal end side of the second balloon groove, is shown highlighted in orange.]),
wherein an eighth radial distance from the insertion axis to an outer circumference of the second proximal wall is larger than the sixth radial distance ([The eighth radial distance is shown as D8, and is larger than D6.]).


    PNG
    media_image2.png
    543
    803
    media_image2.png
    Greyscale

This annotated version of Fujimura’s Fig. 10 directly above is included primarily regarding the rejection of claim 3, but may also be relevant to additional claims. 

	Regarding claim 4, Fujimura discloses: 
The ultrasound endoscope according to claim 17, as described above, 
further comprising an acoustic lens configured to cover an outer circumference of the ultrasound transducer ("ultrasound transducer portion 11 includes an acoustic lens made of silicone rubber on an outer surface thereof" Fujimura: [0039]), wherein
in a case where, in a straight line group where each straight line is obtained by connecting an arbitrary first point on a front surface of the surface of the notch and an arbitrary second point on a front surface of the proximal wall, each straight line in the straight line group is disposed so as not to intersect the distal wall and the proximal wall except for the first and second points, the straight line group does not intersect the acoustic lens ([In Fig. 9, if a straight line were to connect an arbitrary first point on the 

	Regarding claim 5, Fujimura discloses: 
The ultrasound endoscope according to claim 17, as described above, 
wherein an inclined surface in which the fourth radial distance is decreased toward a distal end side along the extension direction of the insertion portion is formed on the proximal wall facing the notch in a longitudinal cross section of the proximal wall ([As shown in Fig. 2, as you move along the extension direction toward the distal end side, the fourth radial distance is decreased. The fourth radial distance continues to decrease as you move in this direction until it reaches the bottom surface (or second distance). This teaches the inclined surface limitation of this claim.]).

	Regarding claim 6, Fujimura discloses: 
The ultrasound endoscope according to claim 5, as described above,
wherein the inclined surface is formed on the entire circumference of the proximal wall ([As shown in Fig. 2, the inclined surface is formed on the entire circumference of the proximal wall.]).

	Regarding claim 7, Fujimura discloses: 
The ultrasound endoscope according to claim 17, as described above,
wherein, when a sharp tool is inserted from the notch, the proximal wall is located between the sharp tool and the ultrasound transducer ([Based on the positioning of the notch (protrusion) in Fig. 2, when a 

	Regarding claim 13, Fujimura discloses: 
An ultrasound endoscope ("ultrasound endoscope" Fujimura: Abstract) comprising:
an ultrasound transducer ("ultrasound transducer portion 11" Fujimura: [0039], Fig. 2)
provided at a distal end of an insertion portion configured to be inserted into a subject ("distal end portion 5 of the insertion portion 2" Fujimura: [0039], Fig. 2),
the ultrasound transducer being configured to transmit ultrasound into the subject and receive the ultrasound reflected from the subject ("ultrasound transducer portion 11 which is an ultrasound transmitting and receiving portion is also provided on a distal end side of the distal end portion 5" Fujimura: [0039], Fig. 2);
a balloon groove provided on a proximal end side of the ultrasound transducer, the balloon groove being configured to fit a balloon band ("balloon groove 12 a is provided on a proximal end side of the ultrasound transducer portion 11" Fujimura: [0040], Fig. 4),
the balloon band being provided at an end portion of a balloon covering an outer surface of the ultrasound transducer ("elastic ring portion 21a enters the balloon groove 12a on the proximal end side of the distal end portion 5 and adheres to the balloon groove 12a with an elastic force of the elastic ring portion 21a" Fujimura: [0045]); and
a distal wall forming a distal end side of the balloon groove ([The distal wall is the interface between the ultrasound transducer and the balloon groove 12a, and is highlighted in green.]),
the distal wall having a notch ([The 'notch' of the distal wall can be shown in both Figs. 2 and 10 of Fujimura, and is the protrusion between the ultrasound transducer 11a and the balloon groove 12a. It is also shown to be at the tip of the line showing first radial distance (D1).]);

the notch has a surface having a first radial distance from the insertion axis to the surface ([The notch is of the distal wall is the protrusion between the ultrasound transducer 11 and the balloon groove 12a. The first radial distance is shown as 'D1' in Fujimura's annotated Fig. 10, as it is shown to be the distance from the insertion axis (vertical line from the top of the page to the bottom) to the outer surface of the notch.]), the first radial distance being equal to or larger than a second radial distance and smaller than a third radial distance ([As depicted in annotated Fig. 10, the first radial distance (D1) is equal to or larger than the second radial distance (D2), and smaller than the third radial distance (D3).]),
the second radial distance being from the insertion axis to a contact portion that forms a bottom surface of the balloon groove ([The second radial distance is shown as 'D2' in Fujimura's annotated Fig. 10, as it is shown to be the distance from the insertion axis (vertical line from the top of the page to the bottom) to a contact portion that forms a bottom surface of the balloon groove.]); and
the third radial distance being a sum of the second radial distance and a thickness of the balloon band ([The third radial distance is shown as 'D3' in Fujimura's annotated Fig. 10, as it is shown to be the sum of the second radial distance and a thickness of the elastic ring portion 22a (representing the balloon band).]).


    PNG
    media_image3.png
    543
    803
    media_image3.png
    Greyscale

This annotated version of Fujimura’s Fig. 10 directly above is included primarily regarding the rejection of claim 13, but may also be relevant to additional claims. 

	Regarding claim 19, Fujimura discloses: 
The ultrasound endoscope according to claim 13, as described above, 
wherein the balloon groove includes a proximal wall forming a proximal end side of the balloon groove ([As shown in Fig. 10, the balloon groove 12b includes a proximal wall forming a proximal end side of the balloon groove. This proximal wall is shown in Fig. 10 as the bottom surface of balloon groove 12b.]),
wherein a fourth radial distance from the insertion axis to an outer circumference of the proximal wall is larger than the second radial distance ([As shown in Fig. 10, the distance from the insertion axis to an outer circumference of the proximal wall is clearly larger than the second radial distance (D2).]).

	Regarding claim 20, Fujimura discloses: 

wherein an outer circumference of the distal wall has a suborbicular, oval, or circular shape ("distal end face 5a has a circular shape" Fujimura: [0042]), and
the surface forms a D-shape or a V-shape convexity in the outer circumference of the first wall ([Fig. 7 of Fujimura shows that the surface of the distal end face 5a (not labeled in this figure) has a D-shape convexity in the outer circumference.]).

	Regarding claim 16, Fujimura discloses: 
The ultrasound endoscope according to claim 20, as described above, 
wherein the notch includes two notches ([The 'notch' of the distal wall can be shown in both Figs. 2 and 10 of Fujimura, and is the protrusion between the distal end face 5a and the balloon groove 12b.  The second notch, and corresponding second surface, are shown in Fig. 10 as the protrusion at the tip of the line showing the 'D5' radial distance.]).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Fujimura. 

Regarding claim 10, Fujimura discloses: 
The ultrasound endoscope according to claim 1, as described above. 
	Fujimura remains silent on the explicit disclosure of: 
wherein the first radial distance is equal to the second radial distance.
	However, Fujimura teaches: 
“scales are varied for each of the components. The present invention is not limited to only numbers of the components, shapes of the components, ratios of sizes of the components, relative positional relations of the respective components shown in these figures” (Fujimura: [0035]). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the notch of the ultrasound endoscope such that the first radial distance is equal to the second radial distance. Examiner respectfully submits that it would have been obvious to try this modification as there are a finite number of predictable potential solutions to the need, each with a reasonable expectation of success. The finite number of predictable potential 
The rationale to support a conclusion that the claim would have been obvious is that a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. (MPEP 2143). 

The Federal Circuit pointed out the challenging nature of the task faced by the courts – and likewise by Office personnel – when considering the viability of an obvious to try argument: "The evaluation of the choices made by a skilled scientist, when such choices lead to the desired result, is a challenge to judicial understanding of how technical advance is achieved in the particular field of science or technology." Abbott Labs. v. Sandoz, Inc., 544 F.3d 1341, 1352, 89 USPQ2d 1161, 1171 (Fed. Cir. 2008). The Federal Circuit cautioned that an obviousness inquiry based on an obvious to try rationale must always be undertaken in the context of the subject matter in question, "including the characteristics of the science or technology, its state of advance, the nature of the known choices, the specificity or generality of the prior art, and the predictability of results in the area of interest." (MPEP 2143)

Furthermore, it would have been an obvious matter of design choice to modify Fujimura to have a first radial distance equal to a second radial distance, since Applicant has not disclosed that this limitation solves any stated problem or is for any particular purpose, and it appears that the device would perform equally well with other designs (such as first radial distance being greater than second radial distance). Absent a teaching as to the criticality that the first and second radial distances are equal, this particular limitation is deemed to have been known by those skill in the art since the instant specification does not attribute any significance to the equality of the first and second radial distances. 
	Lastly, Fujimura discloses that the invention is not limited to only the parameters and relations of the respective components shown in the figures, thus further demonstrating that it would have been obvious to one of ordinary skill in the art to try the potential solution of the limitation of claim 10. 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Fujimura in view of Harris et al. (Notice of References Cited Non-Patent Documents Item U, hereinafter "Harris").

Regarding claim 11, Fujimura discloses: 
The ultrasonic endoscope according to claim 1, as described above. 
Fujimura remains silent on: 
further comprising a coating applied to the notch, 
the coating having an improved sliding property relative to a sliding property of a material forming the notch.
However, in a similar study in the same field of endeavor, Harris teaches a lubricant technique used for enhancement of endobronchial ultrasound images: 
further comprising a coating applied to the notch (“applying a water-based lubricant” Harris: Pg. 1734), 
the coating having an improved sliding property relative to a sliding property of a material forming the notch (“enhance CP-EBUS ultrasonography images in certain circumstances by applying a water-based lubricant” Harris: Pg. 1734; "Enhancing Endobronchial Ultrasound Images Using a Water-based Lubricant Technique" Harris: Title).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasound endoscope disclosed by Fujimura, by including the water-based lubricant technique for endobronchial ultrasound images as taught by Harris. One of ordinary skill in the art would have been motivated to make this modification because of the advantages of the "new technique to enhance CP-EBUS ultrasonography images in certain circumstances by applying a water-based lubricant, which is sterile, safe, and widely used to lubricate bronchoscopes and endotracheal tubes" (Harris: Pg. 1734). 

Response to Arguments
Applicant's arguments, filed 12/28/2020, have been fully considered but they are not persuasive. 

Applicant has amended independent claims 1 and 13 to clarify their distinguishing features, and to patently distinguish over the groove 15 disclosed in Fujimura. In this regard, amended claim 1 recites the features of: 
(a)	the notch (e.g., 103a) is partially provided on an outer circumference of the distal wall (e.g., 103) in a radial direction relative to an insertion axis extending through a center of a cross-section of the insertion portion (i.e., D1 is between D2 and D3, inclusive of D2), 
(b)	the notch has a surface (e.g., 103aa) having a first radial distance (e.g., D1) from the insertion axis to the surface, the first radial distance being equal to or larger than a second radial distance (e.g., D2) and smaller than a third radial distance (e.g., D3), 
(c)	the second radial distance being from the insertion axis to a contact portion (e.g., 101) that forms a bottom surface of the balloon groove; and
(d)	the third radial distance being a sum of the second radial distance and a thickness of the balloon band (e.g., 113).

In response, Examiner respectfully submits that in view of the amendments to independent claim 1, Fujimura’s groove 15 is no longer being relied upon for the rejection of the notch feature. The specific features of Fujimura being relied upon for the present rejection are detailed in the 35 U.S.C. 102 rejection section of the present Office Action. For clarity, the above features (a-d) listed by Applicant will be addressed individually below: 
In the features (a-d) listed by Applicant above, the parts inside the parentheses are the corresponding features from Fig. 6 of the present application. Conversely, for the below features (a-d), the parts inside the parentheses are the corresponding features from Fujimura’s Fig. 10. An annotated version of Fujimura’s Fig. 10 is also included below. In the annotated version of Fujimura’s Fig. 10, the naming convention of the radial distances used by Applicant (D1, D2, D3) have been kept the same to maintain consistency. 

(b)	the notch has a surface (protrusion at the tip of the line showing the ‘D1’ radial distance) having a first radial distance (D1) from the insertion axis to the surface, the first radial distance being equal to or larger than a second radial distance (D2) and smaller than a third radial distance (D3), 
(c)	the second radial distance (D2) being from the insertion axis to a contact portion that forms the bottom surface of the balloon groove (balloon groove 12b), and
(d)	the third radial distance (D3) being a sum of the second radial distance and a thickness of the balloon band.

    PNG
    media_image1.png
    543
    803
    media_image1.png
    Greyscale


Applicant submits that the groove 15 of Fujimura has a linear shape and is formed on the distal end face 5a of the distal end portion 5, and therefore, the groove 15 cannot correspond to the claimed notch having features (a)-(d) described above. Therefore, Applicant submits that Fujimura fails to disclose or suggest the notch of claim 1. 

	In response, Examiner respectfully submits that groove 15 of Fujimura is no longer being relied upon for the rejection of the notch feature. The notch is presently rejected as being read on the protrusion between the distal end face 5a and the balloon groove 12b. A detailed description of how the present interpretation of the notch corresponds to features (a)-(d) is provided above.

Applicant further submits that the features of the notch in claim 1 results in one or more advantages also not disclosed by the groove of Fujimura. For example, water leakage can be prevented when water is injected into a balloon at least because the notch is partially provided on an outer circumference of the distal wall in a radial direction relative to an insertion axis extending through a center of a cross-section of the insertion portion, so that there is no gap between the balloon band and the contact portion when the balloon band is fit in the balloon groove. 
Applicant also provides reasoning as to why groove 15 of Fujimura would create the above mentioned gap. 

	In response, Examiner respectfully submits that the groove 15 of Fujimura is no longer being relied upon for the rejection of the notch. Moreover, the present rejection of the notch results in the advantage of the present application, as the notch (protrusion between distal end face 5a and the balloon groove 12b) is provided on an outer circumference of the distal wall in a radial direction relative to an insertion axis. Therefore, Fujimura’s notch also provides a configuration where there is no gap between the balloon band and the contact portion when the balloon band is fit in the balloon groove, thus preventing any potential water leakage. 
	Applicant’s arguments – as to why groove 15 would create a gap and a possibility of water leakage – are rendered moot, as groove 15 is no longer relied upon to read on the notch feature.

Applicant submits that claim 13 patentably distinguishes over Fujimura for at least similar reasons as set forth with regard to claim 1, with regard to the balloon groove being provided on the proximal end side of the ultrasound transducer. 

	In response, Examiner respectfully submits that similar to claim 1 described above, the features and limitations of claim 13 are also rejected under 35 U.S.C. 102 over Fujimura. An additional annotated version of Fujimura’s Fig. 10 is provided below for reference regarding claim 13.


    PNG
    media_image3.png
    543
    803
    media_image3.png
    Greyscale


As shown in the annotated Fig. 10 above, D1 represents a first radial distance, from the insertion axis to the surface of the notch. D2 represents the second radial distance, from the insertion axis to a 
	Furthermore, annotated Fig. 10 above further demonstrates that the first radial distance (D1) is larger than a second radial distance (D2) and smaller than a third radial distance (D3).

	Applicant submits that an ultrasound endoscope, having the features discussed above and as recited in independent claims 1 and 13, is nowhere disclosed in Fujimura; independent claims 1 and 13 are thus patentably distinguished over Fujimura. 
	Applicant submits that claims 2-7, 9-10, and 16, being dependent on claims 1 and 13, are thus allowable therewith. 
	Similarly, Applicant submits that claim 11 is allowable therewith as depending from an allowable base claim. 
	New claims 17-20 have been added and are allowable as depending upon an allowable base claim. 

	In response, Examiner respectfully submits that an ultrasound endoscope, having the features discussed above and recited in independent claims 1 and 13, is in fact disclosed by Fujimura, as fully detailed in the 35 U.S.C. 102 rejection section of the present Office Action. 
	Examiner further submits that all of the dependent claims (claims 2-7, 9-10, and 16; claim 11; and new claims 17-20) are not presently allowable, as independent claims 1 and 13 remain rejected. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHMOND J VAN WINTER whose telephone number is (571)272-6720.  The examiner can normally be reached on Monday - Thursday and Alternate Fridays - 7:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey G. Hoekstra can be reached on (571)272-7232.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/R.V.W./Examiner, Art Unit 3793                                   /SERKAN AKAR/                                                                              Primary Examiner, Art Unit 3793